Citation Nr: 0933613	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-41 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation, pursuant to the provisions of 38 
U.S.C.A. § 1151, for ischemic microvascular disease (claimed 
as speech and memory problems) as a result of VA medical 
treatment, on an accrued benefits basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
September 1952 and October 1952 to September 1958. The 
veteran died on December [redacted], 2003. The appellant is 
the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision in which the 
RO denied the appellant's claim. The appellant filed a notice 
of disagreement (NOD) in July 2004, and the RO issued a 
statement of the case (SOC) in November 2004. The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in November 2004.

In January 2005, the appellant withdrew her request for a 
Board hearing.

In September 2006, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action.  After accomplishing the action, the AMC 
continued the denial of the claim (as reflected in the June 
2009 SSOC).  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	At the time of the Veteran's death in December 2003, he 
had claims pending for service connection for ischemic 
microvascular disease (claimed as speech and memory problems) 
as a result of VA medical treatment.  

3.	The appellant filed her claim for accrued benefits in 
March 2004.

4.	The Veteran underwent a carotid endarterectomy in March 
1998.

5.	Medical records prior and subsequent to the March 1998 
procedure demonstrate that the veteran had aphasia and 
difficulty with concentration.  

6.	There is no persuasive medical evidence or opinion 
addressing the question of whether additional disability 
resulting from the March 1998 carotid endarterectomy and 
subsequent treatment was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA physicians, or an event not 
reasonably foreseeable in connection with VA medical 
treatment.  


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability, 
ischemic microvascular disease (claimed as speech and memory 
problems), as a result of a March 1998 carotid endarterectomy 
and subsequent treatment at a VA medical facility, for 
accrued benefits purposes, are not met. 38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.361, 3.800, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

The Board notes that, if compensation, pursuant to 38 
U.S.C.A. § 1151, is awarded, the underlying disability is 
treated in the same manner as if service connected.  As such, 
to whatever extent the notice requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)-pertinent to five 
elements of a claim for service connection, to include 
disability rating and effective date-are applicable to this 
claim.  

In this appeal, in a November 2006 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  After issuance of the 
foregoing notice, and opportunity for the appellant to 
respond, the June 2009 SSOC reflects readjudication of the 
claim.  Hence, the appellant is not shown to be prejudiced by 
the timing of this latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).  

Specific to the accrued benefits claim, as will be explained 
in more detail below, adjudication of a claim for accrued 
benefits purposes is an essentially a legal determination, 
and the evidentiary requirements differ somewhat from claims 
for other types of compensation.  In claims for accrued 
benefits, only the evidence that is of record at the time of 
the Veteran's death is considered, with the exception of any 
evidence necessary to complete the application, and VA or 
service records that have not been associated with the file 
because the latter records are considered, constructively, to 
already be a part of the record.  See Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993).  See also 38 C.F.R. § 3.1000(d)(4).  
In this appeal, the RO's November 2006 letter informed the 
appellant of VA's responsibility to obtain outstanding VA 
records, and the Board finds that there is no outstanding 
duty to notify or assist owed the appellant in connection 
with these claims.  It is further noted that a June 2009 
medical opinion by a VA physician, which does not support the 
appellant's contentions regarding her claim, will not be 
considered as it was not of record at the time of the 
Veteran's death.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, including the treatment records 
related to the March 1998 carotid endarterectomy.  Also of 
record and considered in connection with the appeal are, as 
well as various written statements provided by the appellant, 
and her representative, on her behalf.  The Board also finds 
that no additional RO action to further develop the record is 
warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims on appeal, the 
avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication). See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid as follows: (1) Upon the death of a 
veteran to the living person first listed as follows: (i) his 
or her spouse; (ii) his or her children (in equal shares); 
(iii) his or her dependent parents (in equal shares) or the 
surviving parent. (2) Upon the death of a surviving spouse or 
remarried surviving spouse, to the veteran's children. (3) 
Upon the death of a child, to the surviving children of the 
veteran entitled to death pension, compensation, or 
dependency and indemnity compensation. (4) In all other 
cases, only so much of the accrued benefit may be paid as may 
be necessary to reimburse the person who bore the expense of 
last sickness or burial of the veteran. See 38 C.F.R. § 
3.1000(a).  

At the time of the Veteran's death, he had claims pending for 
service connection for ischemic microvascular disease, 
claimed as speech and memory problems, as a result of VA 
medical treatment.  For accrued benefits purposes, the 
appellant takes her husband's remaining claim as it stands at 
the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the death of the veteran.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  In this case, the appellant filed a 
claim in March 2004, clearly within one year of the Veteran's 
death in December 2003.  

The Veteran filed his claim for section 1151 compensation 
benefits in March 2000.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2008).  

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. § 
3.358.  However, VA subsequently promulgated 38 C.F.R. § 
3.361 to implement the provisions of the revised statute; 
this regulation, also applicable to claims for compensation 
benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after 
October 1, 1997, is effective as of September 2, 2004.  See 
69 Fed. Reg. 46,426 (Aug. 3, 2004).  In its SOC, the RO cited 
to 38 C.F.R. § 3.358.  

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, the Board 
finds that there is no due process bar to the Board applying 
the provisions of 38 C.F.R. § 3.361 in evaluating the claim.  

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped.  VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in a veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2008).  

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).  

Considering the pertinent evidence in light of the above- 
noted legal authority, the Board finds that compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for claimed additional disability resulting from the March 
1998 surgery must be denied.

The Board has reviewed the entire evidence of record, 
including all available private and VA treatment notes and 
statements from several of the private physicians who treated 
the Veteran and commented on the disability for which 
benefits are claimed.  It is noted that the VA outpatient 
treatment records prior to the March 1998 period of 
hospitalization during which the Veteran underwent a left 
carotid endarterectomy include references to the Veteran 
having had difficulty with speech, thoughts and articulation.  
Specifically, in a January 1998 outpatient treatment report, 
it was noted that he had had these difficulties over the past 
two years.  In February 1998, he was noted to have halting 
speech and memory.  A CT study of the head conducted in 
November 1996 showed cerebral atrophy, with no focal lesions 
in either hemisphere or the cerebellum.  The record shows 
that the Veteran had undergone a previous right 
endarterectomy with no complications.  

The Veteran was hospitalized in March 1998.  The hospital 
report shows that the veteran underwent a left carotid 
endarterectomy and jaw subluxation during which he was 
continuously monitored.  The nursing notes following the 
procedure show that the Veteran had post-operative confusion 
and was disoriented, although the surgical notes did not note 
any mental changes.  The veteran was discharged several days 
following the surgery.  In April 1998, the veteran was noted 
to have erythema and mild edema in the area of the surgery 
and the assessment was possible infection.  This resolved, 
but in May 1998, it was reported that the Veteran had 
expressive aphasia and he was referred for speech therapy.  
Speech therapy notes conclude in September 1998 when he was 
noted to have moderate to severe aphasia.  An MRI study of 
the Brain conducted in December 1998 demonstrated moderate 
global cortical and central atrophy and mild periventricular 
increase signal that was consistent with ischemic/gliotic 
disease.  An MRI study of the brain performed in 2000 showed 
diffuse atrophy.  

The appellant has submitted statements from private medical 
providers from whom the Veteran began receiving treatment in 
August 2000, after the surgical procedure for which 
compensation benefits are claimed.  The first, dated in 
August 2000, includes a history that the veteran had 
undergone a left carotid endarterectomy in 1998, with a 
complicated post-operative course, and had had language 
difficulties ever since.  After an examination in August 2000 
disclosed that the veteran had significant comprehension 
difficulties, the physician commented that the sudden onset 
of the severe neurobehavior disturbances now present 
suggested a vascular etiology.  He went on to state that 
occasionally, severe watershed zone ischemia, particularly in 
the left parietal association area, may produce severe 
neurobehavior impairments, verbal comprehension problems, 
apraxia, calculation impairment, reading and writing 
difficulties.  The examination report shows that the Veteran 
exhibited all of these on examination.  The left inferior 
parietal lobule was in the parietal watershed zone that could 
be susceptible to hypofusion following a left carotid 
endarterectomy.  Another consideration could be a shower of 
microemboli, although this, it was believed, would more 
likely produce widespread abnormalities.  

A statement, dated in August 2004, a physician who began 
treating the Veteran in August 2000 stated that at that time 
a history obtained from the Veteran and his wife included 
references to a successful right carotid endarterectomy in 
August 1996, but difficulties following a similar procedure 
performed on the left in March 1998.  After awakening from 
the latter procedure, the Veteran reportedly had obvious 
global brain impairment.  He had been subsequently evaluated 
by several neurologists and was diagnosed with organic brain 
syndrome of unclear etiology.  The physician stated that the 
wife and her husband believed that the organic brain syndrome 
was secondary to problems associated with the surgery or the 
perioperative period.  "Unfortunately there is no test to 
confirm or deny this belief."  The timing was 
"suggestive," and a neurologist had commented in a July 
2001 note that the Veteran may have had a "possible 
watershed stroke at the time of carotid endarterectomy." 

In June 1998, the Veteran was accorded a neurological work by 
VA. It was recorded that the appellant said that cognitive 
abnormalities had become apparent prior to the Veteran's 
retirement in 1994. His symptoms had been progressive. The 
examiner's assessment was moderate to severe expressive 
aphasia and mild to moderate comprehension deficits with 
progressive cognitive-language symptoms dating to onset of at 
least 4 years ago. 

Thus, the evidence demonstrates that the Veteran had 
documented difficulties with speech and concentration in the 
months, and reportedly years, prior to the left carotid 
endarterectomy that was performed in March 1998.  Although 
two private physicians have commented that the Veteran's 
symptoms following the surgery were suggestive that 
disability arose from that surgery, neither commented on the 
symptoms exhibited by the Veteran prior to March 1998 and 
neither rendered opinions that can be interpreted by the 
Board as being more that mere speculation.  The statements 
are inconclusive in nature and they do not support the claim 
for compensation benefits.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Turning next to the question of whether there is evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment or fault on the part of VA, or an event that was not 
reasonably foreseeable, there is no medical evidence that 
indicates that, if the speech and memory symptoms were the 
result of the left carotid endarterectomy, that these were 
not a reasonably foreseeable consequence of such a procedure.  
Moreover, there is no medical suggestion whatsoever of any 
failure of VA to exercise the degree of care that would be 
expected of a reasonable health care provider.  

In addition to the medical evidence addressed above, in 
reviewing this claim, the Board has considered arguments 
advanced by the Veteran, his wife, and by their 
representative, on their behalf, both prior and subsequent to 
his death.  However, as indicated above, this claim turns on 
the medical matters of whether there exists a medical 
relationship between any additional disability and VA medical 
or surgical treatment, and, if so, the nature of such a 
relationship; these are matters within the province of 
trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994). As laypersons without appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to provide a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.  

Under these circumstances, the Board concludes that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
for ischemic microvascular disease (claimed as speech and 
memory problems) as a result of VA medical treatment, on an 
accrued benefits basis, are not met; hence, the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
for ischemic microvascular disease (claimed as speech and 
memory problems) as a result of VA medical treatment, for 
accrued benefits purposes, as a result of a March 1998 left 
carotid endarterectomy and jaw subluxation, and subsequent 
treatment at a VA medical facility, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


